DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
 Snaidr et al. US 20050136446 in view of Shepherd et al. (Analytical Chemistry, April 25 2013, pgs. 4938-4943) and in view of JPH0746101B2.
Snaidr et al. discloses a method for the specific detection of microorganisms in a sample comprising the following steps: 
a) fixing the cells contained in the sample, i) drying the sample and removing the fixing agent, ii) complete lysis of the cells contained in the sample,  
b) incubating the fixed and lysed cells with nucleic acid probe molecules in order to achieve hybridization,  
c) adding a washing solution,  
d) detecting the cells with hybridized nucleic acid probe molecules in the flow cytometer, 
wherein between step b) and step c) the hybridization solution containing the nucleic acid probe molecules is not removed. [0051]-[0057]. 
Snaidr et al. discloses the microorganism can be a yeast, a bacterium, an alga or a fungus. The microorganism can be a gram-positive bacteria. The nucleic acid probe molecules can be covalently linked to a detectable marker and the detectable marker can be selected from the group consisting of fluorescence markers, chemiluminescence markers, radioactive markers, enzymatically active groups, haptenes, and nucleic acids detectable by hybridization, for example [0038]. 
Snaidr et al. discloses "fixing" of the microorganisms is understood to mean a treatment with which the bacterial envelope is made permeable for nucleic acid probes. For fixation, usually ethanol is used. If the cell wall cannot be penetrated by the nucleic acid probes using these techniques, the expert will know a sufficient number of other techniques which lead to the same result [0060].
Snaidr et al. teaches the samples can be obtained from milk or milk products (yogurt, cheese, sweet cheese, butter, and buttermilk), drinking water, beverages (lemonades, beer, and juices), bakery products or meat products [0097].
Snaidr et al. teaches the nucleic acid probe molecule can be complementary to a chromosomal or episomal DNA, but also to an mRNA or rRNA of the microorganism to be detected [0064].
Snaidr et al. teaches the superior specificity of the method according to the invention compared to the prior art could be proven by using different probe molecules and different samples, i.e. different microorganisms [0081].
However, Snaidr et al. does not disclose the use of a quencher-labeled probe.

Shepherd et al.  teaches a modification to single molecule fluorescence in situ hybridization for quantitative detection and analysis of small RNA expressed in bacteria. They show that short nucleic acid targets can be detected using set of complementary DNA oligomers labeled with a fluorescence quencher (see abstract). They also teach the use of homogenization agent in order to avoid an aggregation of microorganisms in cytometry (see page 4940 where the cells are dried overnight in 70% ethanol). Shepherd et al teaches the use of a quencher-labeled probe complementary to the fluorescently labeled probe for improving the detectability of small RNA molecules in the bacteria analyzed by cytometry (see page 4940).

However, neither Snaidr et al. nor Shepherd et al. teaches that the chemical
homogenizing agent comprises a monosaccharide, and/ or a disaccharide, a polyol, and water. 
JPH0746101B2 relates to cell-fixing/preserving solution. JPH0746101B2 teaches, that cells can be fixed and preserved using a buffer containing ethyl alcohol, salt, sucrose, propylene glycol, etc. (see page 3/6). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a probe complementary to a hybridization probe in order to eliminate the need for a washing process and to make detection automatic and rapid as taught by Shepherd et al. Furthermore, it could have been easily conceived by a person skilled in the art based on the description in JPH0746101B2 to use a buffer containing components such as ethyl alcohol, salt, sucrose, propylene glycol, and the like in order to inhibit aggregation of cells in the sample. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        3 August 2022